Bloodworth, J.
In this case the defendant sought to avoid payment of a note by showing a settlement with an attorney for less than was due thereon. The principle involved is settled by § 4956 of the Civil Code (1910), which is as follows: “Without special authority, attorneys cannot receive anything in discharge of a client’s claim but the full amount in cash.” In Kaiser v. Hancock, 106 Ga. 217 (32 S. E. 123), it was held: “Without special authority, an attorney can not accept anything in discharge of his client’s claim but the full amount thereof in cash. And where a plaintiff introduces evidence which makes out a prima facie case in his favor for the full amount for which he sues, proof by the defendant, in support of a plea filed by. him, that he has paid to the attorney of record for the plaintiff a sum less than the amount sued for, as a full settlement of the plaintiff’s demand against him, raises no presumption that the attorney was authorized by the plaintiff to make such a settlement. Consequently, under such circumstances, the burden is upon the defendant to show the authority of the plaintiff’s attorney to make *428the" settlement which he sets up as a satisfaction of the plaintiff’s claim.” Of course, if it were shown that the plaintiff, with a full knowledge of all the facts, received and kept the money paid in settlement, this would be a ratification of the settlement made by the attorney, and would be binding on the plaintiff. See also Sonnebom v. Moore, 105 Ga. 497 (1) (30 S. E. 947); Evans v. Atlanta National Bank, 147 Ga. 621 (1) (95 S. E. 219); Bell v. Kwilecki, 11 Ga. App. 9 (1) (74 S. E. 444).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.